DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on August 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Number 17/451,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 3852208 B2; see Applicant provided machine translation) in view of Hamada et al. (JP 8-28627 A; see previously provided machine translation).
Regarding claim 1, Sakagami et al. discloses a dynamic damper for inhibiting vibration generated by a gear (62) attached to a rotation shaft (61), the dynamic damper comprising:
a mass body (61e) that is disposed inside a rotation shaft of hollow shape and extends along a shaft center (the center of 61) of the rotation shaft; and
an elastic body (61d) interposed between the mass body and the rotation shaft,
wherein the mass body **[is allowed to vibrate to a linear motion state in which the mass body reciprocates along the shaft center of the rotation shaft]**,
the elastic body includes:
a first contact surface (the surface of 61d that is parallel to the centerline of 61e) that is in contact with the mass body and parallel to an axial direction of the rotation shaft; and
when the gear generates vibration so as to fall from a radial direction (up and down in Figure 4) of the rotation shaft to an axial direction side of the rotation shaft,
compressive stress acts on the elastic body by the mass body vibrating so as to push the first contact surface in response to the vibration (up and down movement places stress on 61d thus meeting the claim limitation).
Sakagami et al. does not disclose that the elastic body has a second contact surface that is in contact with the mass body at a position different from the first contact surface and not parallel to the axial direction of the rotation shaft, and when the gear generates vibration along the axial direction of the rotation shaft, compressive stress acts on the elastic body by the mass body coming in the linear motion state in response to the vibration and vibrating so as to push the second contact surface.
Hamada et al. teaches an elastic body (26) that has a first contact surface (the surface of 26 that is in direct contact with the outer surface of 22; see Figure 5) and a second contact surface (56; the surface of 26 that directly contacts 54; see Figure 5) that is in contact with a mass body (50) at a position different from the first contact surface and not parallel to an axial direction for the purpose of preventing displacement of the elastic body relative to the mass body (last paragraph of Pages 8-9 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic body of Sakagami et al. to have a second contact surface that is in contact with the mass body at a position different from the first contact surface and not parallel to the axial direction of the rotation shaft for the purpose of preventing displacement of the elastic body relative to the mass body, as taught by Hamada et al. Furthermore, once Sakagami et al. is modified by Hamada et al., the structure would be formed such that when the gear generates vibration along the axial direction of the rotation shaft, compressive stress acts on the elastic body by the mass body coming in the linear motion state in response to the vibration and vibrating so as to push the second contact surface.
Regarding claim 4, Sakagami et al. discloses that the mass body **[is allowed to vibrate to a swing state in which the mass body swings to a posture inclined to the shaft center of the rotation shaft, and when the gear generates vibration so as to fall from the radial direction of the rotation shaft to the axial direction side of the rotation shaft, the mass body comes in the swing state in response to the vibration]**.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 3852208 B2; see Applicant provided machine translation) in view of Hamada et al. (JP 8-28627 A; see previously provided machine translation) as applied to claim 1 above, and further in view of S. P. Brickett et al. (US 3,307,419).
Regarding claim 9, Sakagami et al. in view of Hamada et al. discloses all of the claim limitations, see above, but does not disclose that the gear is a helical gear.
S. P. Brickett et al. teaches a gear (1, 3, 4) that is a helical gear (4 are helical teeth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear of Sakagami et al. in view of Hamada et al. to be a helical gear, as taught by S. P. Brickett et al., for the purpose of providing teeth that engage more gradually, offer smoother gear operation, reduce shock loads and cause less noise and vibration.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 2, 3, and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Applicant argued on Page 7 of the Remarks that “The Applicant respectfully submits that none of the cited references discloses the object(s) and effect(s) described in the present application (See e.g., paragraphs [0003], [0004], [0021], and [0095] of the present application).  The Applicant respectfully submits that the cited references, either alone or in combination, fail to teach nor suggest the above newly recited claim features.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Applicant’s argument has not made it clear how Sakagami et al. in view of Hamada et al. does not read on the current claim limitations.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the object(s) and effect(s) described in the present application (See e.g., paragraphs [0003], [0004], [0021], and [0095] of the present application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656